           Case 1:18-cr-00319-LTS Document 297 Filed 10/08/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            18-CR-319 (LTS)
                                                                       :
MILTON CHARDON,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that Defendant’s change of plea proceeding take place

via video conference on the morning of October 23, 2020, at 9:00 a.m. No conference date,

time or modality can be confirmed before the end of the preceding week, so counsel are

requested to keep their calendars open between the hours of 9 a.m. and 2 p.m. on October 23,

2020, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

                 If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form



CHARDON - CNG OF PLEA HRG SCHD ORD.DOCX                   VERSION OCTOBER 8, 2020                     1
         Case 1:18-cr-00319-LTS Document 297 Filed 10/08/20 Page 2 of 4




at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

               To the extent that there are any documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: New York, New York
       October 8, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




CHARDON - CNG OF PLEA HRG SCHD ORD.DOCX           VERSION OCTOBER 8, 2020                          2
            Case 1:18-cr-00319-LTS Document 297 Filed 10/08/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
MILTON CHARDON,
                                       Defendant.                               18-CR-319 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.


CHARDON - CNG OF PLEA HRG SCHD ORD.DOCX                        VERSION OCTOBER 8, 2020                     3
         Case 1:18-cr-00319-LTS Document 297 Filed 10/08/20 Page 4 of 4




        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                   ____________________________
               Print Name                           Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                  _____________________________
               Print Name                           Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




CHARDON - CNG OF PLEA HRG SCHD ORD.DOCX          VERSION OCTOBER 8, 2020                        4
